Following trial and judgment for interveners, Izora Alexander Lee et al., the defendants unsuccessfully sought new trial and then appealed to this court.
On the 25th day of January, 1943, there is filed and presented in this court a confession of error signed on behalf of all interested parties and presented upon appearance of their attorneys.
In such case we have held that we will examine the record, and where the allegations of error appear to be sustained, the confession of error will be taken as true. See O'Dell v. Sharp,182 Okla. 534, 78 P.2d 810, and Bradshaw v. Myers, decided November 24, 1942, 191 Okla. 506, 131 P.2d 79.
This cause is therefore reversed, and remanded, with directions to the trial court to vacate the judgment heretofore rendered in that court, and release the sureties and principals on the supersedeas bond.
CORN, C. J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. GIBSON, V. C. J., absent.